BRADY, J.
(dissenting). This action was brought to recover on ■a written contract for the purchase of 15 volumes of the “National Cyclopedia of American Biography” at $10 per volume, to be paid for as delivered. Fourteen volumes were delivered and rejected. Defendant claims that plaintiff’s agent made false representations to •defendant as to the character and scope of the publication as an inducement to the contract, and sets up fraud. The burden is upon •defendant, then, to prove fraud. An examination of the testimony fails to convince us that he has done so. Before signing the contract, the defendant had fair opportunity to form a judgment as to the general scope of the publication,.and the evidence is sufficient to show that he could not have been misled, and much of the matter alleged as misrepresentation on the part of the agent was expressions of opinion only, which cannot be made the basis of fraud. Barrie v. Jerome, 112 111. App. 329.
The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.